DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 02, 2018 and August 01, 2018 were filed after the mailing date of the Application on May 02, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on May 15, 2020.  These drawings are accepted by the Office.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 .

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed April 21, 2021, with respect to claims 4 and 5 objection have been fully considered and are persuasive in view of the amendments and claims cancelation.  The objection of claims 4 and 5 has been withdrawn.

Applicant’s arguments see Remarks page 5 filed September 3, 2021with respect to claims 1, 3, 4, 6 and 12 rejection under 35 U.S.C. § 102(a)(1) as being anticipated by Nagata et al. (U.S. Patent 10680318B2, hereinafter "Nagata") have been considered but are moot because of claims cancellation.

Applicant’s arguments see Remarks pages 5-8 filed September 3, 2021 with respect to claims 2, 5 and 7-11 rejection under 35 U.S.C. § 103 as being unpatentable over Nagata in view Fukaya et al. (U.S. Patent 5955752A hereinafter "Fukaya") have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khlifi (European Patent Application Publication EP2966725A1) hereinafter “Khlifi”.
Regarding claim 2, Khlifi teaches a radome for a radar sensor in a vehicle (Khlifi paragraph [0001]: “The invention relates to a radome for a radar sensor device… In addition, the invention relates to a radar sensor device with such a radome and a motor vehicle with such a radar sensor device”) comprising: a radome body having a first region through which a transmission signal is penetrated outward from the radome body and a second region through which a reception signal is penetrated into the radome body; and a protrusion formed on a side of the radome body facing a position opposite to a position from which the transmission signal is transmitted, among sides of the radome body (Khlifi paragraph [0011]: “according to the invention, a radome for a radar sensor device with at least two radar sensors, which are implemented on a common circuit board in CMOS technology, is designed such that the one-piece radome has radar optics sections that act differently for different radar sensors” (as Khlifi uses two radar sensors, each having the outward and inward radar signal penetration at its position the current limitation as written is anticipated by Khlifi -Examiner’s note)), wherein a first surface of the first region is flat and the protrusion is arranged on a second surface of the first region, wherein a thickness of the first region through which the transmission signal penetrates outward is larger than a thickness of Khlifi Fig. 2 - Annex 1 compare to Instant Application Fig 9 - Annex 1a).



    PNG
    media_image1.png
    597
    859
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    716
    media_image2.png
    Greyscale

Annex 1
Khlifi Radom and vehicle radar sensor

Annex 1a
Instant Application


Regarding claim 5, Khlifi teaches claimed invention as shown above for the claim 2, Khlifi further teaches the protrusion has a convex shape (Khlifi Fig. 2 - Annex 1).

Regarding claim 8, Khlifi teaches a radar sensor in a vehicle comprising: 
a radome; 
a body; and 
The invention relates to a radome for a radar sensor device with at least two radar sensors which are implemented on a common printed circuit board in CMOS technology. In addition, the invention relates to a radar sensor device with such a radome and a motor vehicle with such a radar sensor device”), and including a transmitter configured to transmit a transmission signal outward from the radome body through a first region of the radome for sensing an object (Khlifi paragraph [0017]: “also possible to define the radome as a whole as a housing for the circuit board, which is therefore the Receives printed circuit board and has the radar optics sections in the emission direction”; [0019]: “It is of course provided here that the respective radar optics sections cover one or the antenna arrangement of the radar sensor in the emission direction at least in the transmission part.  In this way, the beam-guiding effect of the radar optics sections occurs”), and a receiver configured to receive a reception signal into the radome body through a second region of the radome for sensing the object (Khlifi paragraph [0012]: “According to the invention, it is proposed to use the high level of integration made possible by CMOS technology, in particular the existence of packages which contain the antenna arrangement and at least one CMOS chip realizing at least the radar transceiver and which can be realized on a common printed circuit board with little spacing to create a radar sensor device which, through a special one-piece radome, enables different detection properties with great structural proximity”), wherein the radome comprises: 
a radome body (Khlifi paragraph [0012]: “it is possible to manufacture a one-piece radome for the radar sensor device inexpensively and with little effort, which has radar optics sections for the different radar sensors that define the different detection properties of the individual radar sensors”); and 
a protrusion formed on a side of the radome body facing a position opposite to a position from which the transmission signal is transmitted, among sides of the radome body (Khlifi paragraph [0011]: “according to the invention, a radome for a radar sensor device with at least two radar sensors, which are implemented on a common circuit board in CMOS technology, is designed such that the one-piece radome has radar optics sections that act differently for different radar sensors” (as Khlifi uses two radar sensors, each having the outward and inward radar signal penetration at its position the current limitation as written is anticipated by Khlifi -Examiner’s note)), and wherein a first surface of the first region is flat and the protrusion is arranged on a second surface of the first region, wherein a thickness of the first region through which the transmission signal penetrates outward is larger than a thickness of the second region through which the reception signal penetrates inward, and wherein the thickness of the first region is variable while the thickness of the second region is substantially constant (Khlifi Fig. 2 - Annex 1 compare to Instant Application Fig 9 - Annex 1a).

Regarding claim 10, Khlifi teaches claimed invention as shown above for the claim 8, Khlifi further teaches the protrusion has a convex shape (Khlifi Fig. 2 - Annex 1).

Regarding claim 11, Khlifi teaches a method of manufacturing a radar sensor, comprising: preparing a body (Khlifi paragraph [0012]: “it is possible to manufacture a one-piece radome for the radar sensor device inexpensively and with little effort”); 
mounting a Printed Circuit Board (PCB) on the body; 
forming a transmitter configured to transmit a transmission signal for sensing an object on a side of the PCB, and forming a receiver configured to receive a reception signal for sensing the object on the side of the PCB (Khlifi paragraph [0013]: “it is made possible in particular to implement the multiple radar sensors on a printed circuit board with different detection properties, without having to be different themselves or having to be operated differently”); 
preparing a radome body (Khlifi paragraph [0016]: “The one-piece radome, which, as shown, is preferably solid without cavities in any case, can be produced in a simple and inexpensive manner by providing a suitable shape in a casting process”); 
forming a protrusion on a side of the radome body facing a position opposite to a position from which the transmission signal is transmitted, among sides of the radome body (Khlifi paragraph [0012]: “which has radar optics sections for the different radar sensors that define the different detection properties of the individual radar sensors”; paragraph [0013]: “the radome can have a radar optics section for detection in the distant area and a radar optics section for detection in the near area, so that two otherwise completely identical radar sensors have different radar properties through the provision of the one-piece, easy-to manufacture radome” (Khlifi Fig. 2 - Annex 1)); and 
The radome is preferably solid, which means that it consists entirely of a material that is permeable to radar radiation, so that the different detection properties are implemented by the interfaces of the radome.
In principle, however, it is also conceivable for more complex radar optics sections to implement a larger number of boundary surfaces by means of a hollow design of the radome, which is, however, less preferred in terms of manufacture”), wherein a thickness of the first region through which the transmission signal penetrates outward is larger than a thickness of the second region through which the reception signal penetrates inward, and wherein the thickness of the first region is variable while the thickness of the second region is substantially constant (Khlifi paragraph [0015]: “A specific embodiment of the present invention provides that the radome has at least one flat radar optics section and at least one radar optics section curved outwards” Khlifi Fig. 2 - Annex 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lajiness et al. (U.S. Patent 6469659B2) teaches an apparatus and method 
Gaboury et al. (U.S. Patent 8702135B2) teaches a radar compatible automotive badge and fascia; 
Wang et al. (U.S. 10446938B2) teaches a radar system including dual receive array;
Kugler et al. (U.S. Patent 10468764B2) teaches an antenna system and method for manufacturing an antenna system;
Butler (U.S. Patent Application Publication 2002/0093459A1) teaches a low profile antenna radome element with rib reinforcements;
Shinoda et al. (U.S. Patent Application Publication 2005/0001757A1) teaches an automotive radar;
Matsui et al. (U.S. Patent 6518932B1) teaches a radio communication device;
Matsuzawa et al. (U.S. Patent 9110162B2) teaches an antenna cover;
Chow et al. (U.S. Patent 4872019) teaches a radome-lens EHF antenna development;
Geary et al. (U.S. Patent Application Publication 2018/0131099A1) teaches a system and a method of arranging a radar transceiver unit within a system;
Kim et al. (U.S. Patent 10777878B2) teaches a radome and vehicular radar apparatus comprising same;
Ding et al. (U.S. Patent Application Publication 2016/0268693A1) teaches an apparatus and method for mitigating multipath effects and improving absorption of an automotive radar module;
Pleva (U.S. Patent Application Publication 2015/0171511A1) teaches a structure and technique for antenna decoupling in a vehicle mounted sensor;
Ohtake et al. (U.S. Patent Application Publication 2011/0047784A1) teaches a method of manufacturing radome;
Peter et al. (U.S. Patent Application Publication 2010/0039346A1) teaches an asymmetric radome for phased antenna arrays;
Miyagawa et al. (U.S. Patent Application Publication 2011/0248902A1) teaches a radome, antenna device and radar apparatus;
Gottwald et al. (U.S. Patent 7145505B2) teaches a device for detecting and evaluating objects in the surroundings of a vehicle;
Shinoda et al. (U.S. Patent 7132976B2) teaches an automotive radar;
Bell et al. (U.S. Patent 5844529A) teaches an antenna enclosure with a stress-free connection along the length of the radome;
Himmelstoss et al. (U.S. Patent 8823582B2) teaches an FMCW radar sensor system having a device for detecting a radome coating;
Schmidt et al. (U.S. Patent 6674392B1) teaches an automotive radar system;
Williams  (U.S. Patent 8581775B2) teaches a subwavelength aperture monopulse conformal antenna;
Hiroyoshi (European Patent Application Publication EP3096400A1) teaches an antenna device, wireless communication apparatus, and radar apparatus;
Khlifi (European Patent Application Publication EP2990823A1) teaches a radar sensor, in particular for a motor vehicle, having a CMOS chip which is arranged on a circuit board and realizes at least one radar transceiver, an antenna arrangement and a radome;
Hauk et al. (German Patent Document Publication DE19644164A1) teaches an automobile radar system for automatic velocity regulation;
Weiss et al. (German Patent Document Publication DE102015217744A1) teaches a radome for radar frequencies of a distance warning device of a motor vehicle;
Iso (WIPO PCT Application Publication WO2012133210A1) teaches a wide coverage radar device, where the influence of a radome, in which a transmitting antenna and a receiving antenna are installed, on radiation characteristics is minimized;
Cho et al. (WIPO PCT Application Publication WO2017023103A1) teaches a radome and vehicular radar apparatus comprising same;
Endo (Japanese Patent Document Publication JP2016182866A) teaches a vehicle attachment part;
Okada et al. (Japanese Patent Document Publication JP2008061192A) teaches an antenna system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648